DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/15/20 and 11/18/20 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the plurality of the sulfur nanoparticles" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the plurality of sulfur nanoparticles”.
Claim 4 recites the limitation "the sulfur nanoparticles” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the plurality of sulfur nanoparticles”.

Claim 6 recites “a mass content of sulfur”, which is indefinite.  It is unclear if the “sulfur” of claim 6 is the same claimed element as the “plurality of sulfur nanoparticles” of claim 1.  It is improper to use multiple claim terms to refer to the same claimed element.  Examiner suggests “a mass content of the plurality of sulfur nanoparticles”.
Regarding claim 8, the term "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  See also claim 16.
Claim 10 recites “carbon nanotube bundles surrounds by carbon nanotubes”, which is indefinite and appears to lack proper antecedent basis.  Claim 8 recites “a plurality of carbon nanotubes entangled with each other”.
Claim 16 recites “a plurality of microholes” in line 2, which is indefinite and appears to lack proper antecedent basis.  It appears the claimed “plurality of micropores” (claim 1) and the claimed “plurality of microholes” (claim 16) are the same claimed element.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-6, 8-11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., US 2017/0170511 A1.
Yu teaches a sulfur-based cathode comprising a mesoporous carbon structure includes sulfur within the mesopores.  The carbon structure is a carbon nanotube sponge.  The cathode is used for a lithium sulfur battery comprising a lithium anode and a sulfur cathode (abstract).  The mesoporous carbon structure is CMK-8 [0012].  FIGS. 1C-1D show morphologies of mesoporous S/CMK-8.  Figure 1C shows a TEM image of CMK-8 with ordered mesoporous structures. Figure 1D shows a TEM image of S/CMK-8 whose pores were filled by sulfur. The scale bars indicate 50 nm for (C) and (D) [0015].  The electrode film comprises a sulfur area loading weight of 4 mg/cm2 and 60 wt% of sulfur [0021].  The sulfur was infused into CMK-8, which serves as both charge transfer path and polysulfide reservoir [0025].  See also [0028] and [0052].  See also Figures 5A-5D along with [0019] and [0040].  
Regarding at least claim 11, Yu teaches the sulfur may be impregnated into different porous structures such as S/CMK3 and S/CNT@MPC.  S/CNT@MPC stands for a carbon nanotube (CNT) reinforced with mesophase pitch-based carbon (MPC) nanocomposite structure impregnated with sulfur (S). 
Thus the claims are anticipated.
*
Claim(s) 1, 4, 6, 8-10 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., CN 104201352 A.

Zhao discloses a carbon-sulfur composite positive electrode based on a carbon nanotube sponge, comprising:
1)    	a carbon-based material, characterized in that the carbon-based material is a three-dimensionally structured three-dimensional network of carbon nanotube sponge;
2)	Sulfur-containing active substance.
The carbon-sulfide composite carbon-sulfur composite positive electrode is characterized in that the sulfur active material is elemental sulfur (including but not limited to high-purity sulfur or sublimed sulfur) or a sulfur sol obtained by a chemical reaction.  The carbon-sulfur composite positive electrode is characterized in that the sulfur-containing active material is infiltrated into the carbon nanotube sponge by thermal fusion or impregnated into the carbon nanotube sponge by a sol form.  The sol method encompasses the process of the settling of (nm sized) particles from a colloidal suspension onto a pre-existing surface.

The preparation method is characterized in that:
Step 1:	Preparation of carbon nanotube sponge: adding carbon nanotubes and sodium dodecyl sulfate surfactant in a container, preparing colloidal carbon nanotubes by sol-gel method, and then preparing carbon by solvent exchange with liquid carbon dioxide nanotube sponge
Step 2:	Preparation of carbon-sulfur composite cathode based on carbon nanotube sponge: reaction of prepared carbon nanotube sponge and sulfur-containing active material into sealed polytetrafluoroethylene containing nitrogen at a mass ratio of 1:5~1:10 In the kettle, it is placed in an oven and heated to 120~300 °C to melt the sulfur and diffuse into the pores of the carbon nanotube sponge. After cooling to room temperature, the carbon-sulfur composite cathode is obtained or the prepared carbon nanotube sponge is put into a chemical reaction. In the sulfur sol, a carbon-sulfur composite positive electrode is obtained by impregnation.
A secondary aluminum battery comprising:
1) 	a positive electrode, wherein the positive electrode is a carbon-sulfur composite positive electrode based on a carbon nanotube sponge;
2) 	aluminum-containing anode active material;
3) 	non-aqueous aluminum containing electrolyte.
The secondary aluminum battery according to the above aspect, wherein the aluminum negative electrode material comprises, but not limited to, metal aluminum or aluminum alloy, and the aluminum alloy may comprise lithium (see page 2 of the translation).

*
Claim(s) 1, 2, 4, 6 and 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., CN 107994232 A.
	Han teaches a carrier material used as a positive or a negative electrode active material carrier of a lithium sulfur battery. The carrier material (carbon nanotube sponge) has a spherical carbon skeleton formed by intertwining and winding carbon nanotubes and an amorphous carbon layer (title).  The amorphous carbon layer is formed on the outer surface of the spherical carbon skeleton. The spherical carbon skeleton has an average diameter of 0.1-4 m. The amorphous carbon layer has a thickness of 0.1-10 nm. The spherical carbon skeleton has porosity of 20-60% (abstract).  See also at least Figures 1 and 2 (note the scale bars).  The amorphous carbon is coated on the surface of the carbon skeleton.
	As an improvement of the support material for a lithium-sulfur battery of Han, the mass ratio of the carbon nanotubes and the polymer compound is (0.1-10):1. The amount of polymer is relatively small, so that only a small, thin layer of amorphous carbon is formed on the surface of the carbon skeleton (bottom page 2 of translation).
Preparing the carbon nanotube microsphere material of Examples 1 to 5 and sulfur into a sulfur-carbon composite material: the carbon nanotube microsphere material and the sulfur powder are mixed in a mass ratio of 4:6 by grinding and treated at 155° C. for 12 hours. And the superfluous sulfur on the surface was removed by treatment at 200° C. for 30 minutes to obtain a sulfur-carbon composite material.  The 
Thus the claims are anticipated.
*
Claim(s) 1-4, 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al., A highly ordered nanostructured carbon-sulphur cathode for lithium-sulphur batteries, Nature Materials, vol. 8, June 2009, pages 500-506.
	Ji teaches a lithium sulfur battery comprising a cathode based on nanostructured sulfur/mesoporous carbon materials.  CMK-3 is used as the mesoporous carbon material and is a highly ordered mesoporous carbon exhibiting a uniform pore diameter, very high pore volume, interconnected porous structure and high conductivity.  The CMK-3 is an assembly of hollow 6.5 nm-thick carbon robs separated by 3-4 nm wide channel voids (carbon nanotube sponge).  The channel space is spanned by carbon microfibers that prevent the collapse of the nano-architecture.  The sulfur is absorbed into the channel structure.  The sulfur has a diameter similar to that of the channels of the mesoporous carbon (3.3 nm) and a comparable diameter to the carbon nanorods that enclose them (6-7 nm).  The sulfur is homogeneously distributed in the framework 2/g for CMK-3.  See electrochemistry section of page 505 regarding claim 17.
	Thus the claims are anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/TRACY M DOVE/           Primary Examiner, Art Unit 1727